Citation Nr: 0004783	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The served on active duty from June 1963 to June 1966, from 
March 1967 to February 1977, and from June 1977 to June 1984, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1986 and January 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Huntington, West Virginia.  In the December 1986 
rating action, the RO denied the veteran's claims for service 
connection for tinnitus and bilateral hearing loss.  In the 
January 1993 rating decision, the RO denied the veteran's 
application to reopen a claim for service connection for 
chronic lung disability, to include bronchitis.

In September 1996, the Board determined that, in January 
1987, the veteran filed a Notice of Disagreement (NOD) with 
respect to his claims for tinnitus and bilateral hearing loss 
and that, to date, the RO had not issued him a Statement of 
the Case (SOC).  The Board thus remanded the matter for the 
issuance of that SOC and also order that further development 
be conducted.  In December 1996, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective March 24, 1986.  As such, because the benefit 
sought on appeal has been granted, i.e. service connection, 
and the veteran has not initiated an appeal as to either the 
effective date of the award of service connection or the 
assigned rating, no claim with respect to the veteran's 
tinnitus is before the Board.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

In that same December 1996 rating decision, the RO confirmed 
and continued its denial of service connection for bilateral 
hearing loss.  Subsequent to the RO's issuance of an SOC that 
same month, the RO filed a Substantive Appeal, perfecting his 
claim for the Board's review.  However, as the denial of this 
claim has been continued, the case has been returned to the 
Board for further appellate consideration.

In the January 1993 rating decision, the RO denied the 
veteran's petition to reopen a claim for service connection 
for a chronic lung condition.  In his October 1993 NOD and in 
numerous subsequent statements, the veteran asserted that 
service connection was warranted due to his tobacco use 
during service.  The RO deferred further action on this claim 
for several years pending the issuance of regulations 
governing claims predicated on in-service tobacco use.  
Thereafter, in a September 1997 ratings action, the RO 
confirmed and continued the denial of the veteran's claim for 
this benefit on a de novo basis, to include as secondary to 
tobacco use during service, and issued him a SOC notifying 
him of this determination.  Later that same month, the 
veteran perfected his appeal of this claim to the Board.

The Board observes that, subsequent to the RO's January 1993 
denial of this claim, VA's General Counsel has concluded 
that, under certain circumstances, such as those presented in 
the instant case, service connection for disease or injury 
resulting in disability or death that was a direct result of 
tobacco use arising out of nicotine dependence that occurred 
during service may be established.  See VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 58 Fed. Reg. 42746 
(1993).  Because the opinions issued by VA's General Counsel 
pertaining to the adjudication of claims for service 
connection based on in-service tobacco use provide a new 
basis of entitlement to the benefit sought, the Board 
concludes (as did, apparently, the RO), that the claim should 
be considered on a de novo basis.  See Spencer v. Brown, 4 
Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994), cert. denied, 115 S. Ct. 61 (1994).  

Further, as noted by the Board in the September 1996 remand, 
in statements received at the RO in December 1993, the 
veteran withdrew his appeals on his petitions to reopen 
claims for service connection for peripheral neuropathy.  As 
such, these issues are not before the Board.

The Board's decision on the issues of entitlement to service 
connection for bilateral hearing loss and COPD, to include, 
bronchitis, is set forth below.  However, further development 
and adjudication of the latter claim is addressed in the 
REMAND following the ORDER portion of the DECISION, below.


FINDINGS OF FACT

1.  The veteran was likely exposed to weapons-related 
acoustic trauma during service.

2.  The veteran had normal hearing at service entry and the 
service medical records show that his hearing acuity 
objectively declined during service.

3.  The veteran reports that despite working in a minimally 
noisy environment since his separation from service, his 
hearing acuity has diminished, and on recent VA audiological 
evaluation he was shown to have bilateral hearing loss 
recognized as a disability for VA purposes that cannot be 
disassociated from the in-service acoustic trauma and hearing 
loss.

4.  In numerous statements, the veteran reports having 
suffered from chronic respiratory problems that began during 
service, and asserts that the disability is due, at least in 
part, to tobacco use, which he states began in approximately 
July or August 1963.

5.  The service medical records reflect that the veteran was 
note that the veteran smoked cigarettes during service and 
was seen on numerous occasions for complaints of respiratory 
problems; he was repeatedly diagnosed as having bronchitis, 
and in December 1976, an in-service physician diagnosed the 
veteran as suffering from chronic bronchitis that was 
aggravated by his cigarette smoking.

6.  The medical evidence subsequent to service, including 
that dated during the appellate period, shows that he was 
diagnosed as having COPD and bronchitis, including "smoker's 
bronchitis;" he was also diagnosed as having a "nicotine 
habit."

7.  The veteran's claim is plausible.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(b) (1999).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for COPD, to include 
bronchitis.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for bilateral hearing loss

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for bilateral hearing loss is "well grounded," 
meaning he has submitted evidence sufficient to show that the 
claim is at least "plausible...or capable of substantiation."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  In 
addition, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).

In addition, although the RO did not afford the veteran a VA 
ear nose and throat examination in connection with this claim 
despite the Board's specific instruction to do so in the 
September 1996 remand, in light of this decision, in which 
the Board has determined that service connection is warranted 
for bilateral hearing loss, the Board concludes that the 
veteran has not been prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As such, a remand for compliance 
of the Board's remand instructions, pursuant to the holding 
of the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in Stegall v. West, 11 Vet. App. 268 (1998), is not 
warranted.  See Evans v. West, 12 Vet. App. 22, 30-31 (1998).

Hearing loss recognized as a disability for VA compensation 
purposes is circumscribed by 38 C.F.R. § 3.385 (1999), which 
provides,

For purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz, is 40 decibels or greater; 
or when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
test are less than 94 percent.

In addition, the absence of in-service evidence of left ear 
hearing loss disability during service (i.e., one meeting the 
requirements of section 3.385, as noted above) is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The veteran's service medical records show that his hearing 
acuity was evaluated at enlistment in May 1963.  Air 
conduction pure tone thresholds, in decibels (converted to 
ISO units), as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
0
LEFT
20
5
5
-
5

Speech audiometry tests were not performed.

An in-service audiological evaluation, conducted in November 
1966, revealed pure tone thresholds, in decibels (converted 
to ISO units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
15
LEFT
15
10
5
-
10

Speech audiometry tests were again not performed.

An audiological evaluation, conducted in October 1976, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
25
LEFT
15
10
15
30
25

Speech audiometry tests were not performed.

An audiological evaluation, conducted in December 1980, 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
25
25
LEFT
20
25
20
25
35

Speech audiometry tests were not performed.  However, 
applying the criteria contained in 38 C.F.R. § 3.385 shows 
that as the veteran had right ear hearing loss for VA 
compensation purposes as he had a puretone threshold of 40 
decibels at 1000 hertz.

An audiological evaluation conducted in May 1984, which was 
conducted for retirement purposes, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
30
LEFT
10
15
15
15
20

Speech audiometry tests were again not performed.

In October 1996, the veteran was afforded a VA audiological 
evaluation.  The veteran reported a history of having served 
in combat while stationed in Vietnam and of being exposed to 
significant weapons-related acoustic trauma.  In addition, he 
stated that, subsequent to service, he was employed in a 
correctional facility, implying that he worked in a minimally 
noisy environment.  In addition, the examiner indicated that 
the veteran had not had ear surgery, otalgia or otorrhea.  
The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
45
LEFT
25
25
30
50
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  
Thus, the application of the criteria contained in 38 C.F.R. 
§ 3.385 shows that as the veteran had bilateral hearing loss 
for VA compensation purposes as he had a puretone threshold 
of 45 decibels at 4000 hertz in his right ear and a puretone 
threshold of 50 decibels at 3000 and 4000 hertz for his left 
ear.  Further, using the Maryland CNC test, because his 
speech recognition scores are less than 94 percent in both 
ears, i.e., 90 and 92 percent, respectively, he also meets 
the criteria for bilateral hearing loss disability under that 
standard.

Further, as pointed out by the veteran, in establishing 
service connection for tinnitus, VA acknowledged that the 
veteran was likely exposed to in-service combat-related 
acoustic trauma.  In addition, the service medical records 
show that audiological findings disclose that the veteran's 
hearing acuity objectively declined during service.  The 
veteran reports that his hearing loss has continued to 
decline since that time, despite working in an atmosphere 
where he is not subjected to further acoustic trauma.  In 
addition, he currently has bilateral hearing loss for VA 
compensation purposes.

The Board acknowledges that there is no specific medical 
opinion establishing a nexus between the veteran's current 
hearing loss disability and service.  However, under the 
circumstances, in which there is a showing of right ear 
hearing loss during service, a discernible worsening in the 
veteran's bilateral hearing acuity over the course of his 
period of military service, which covered a period of more 
than twenty years and which included exposure to weapons-
related acoustic trauma while serving in combat in Vietnam, 
and because appears that the veteran's hearing loss has 
continued since that time, the Board concludes that the 
veteran's current hearing loss disability cannot be 
disassociated from noise exposure and complaints of hearing 
loss shown in service.  In light of his current bilateral 
hearing loss disability for VA compensation purposes, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

II.  Service connection for respiratory disability

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In several statements, the veteran reports that he began 
smoking during service and that he has continued to smoke 
since that time.  He also asserts that he had numerous 
respiratory problems during service and that he has suffered 
from chronic respiratory problems since service.  The service 
medical records show that the veteran was seen on numerous 
occasions for various respiratory complaints, that he smoked 
cigarettes during service, and that he was diagnosed as 
having chronic bronchitis that was related to his in-service 
smoking.  In addition, voluminous post-service VA and private 
medical records reflect that the veteran continues to smoke 
cigarettes.  Moreover, in April 1986, a private physician 
diagnosed the veteran as having "smoker's bronchitis."  
Further, in November 1996, a VA examiner diagnosed him as 
having a "nicotine habit."

During the course of this appeal, the veteran was repeatedly 
diagnosed as having COPD and bronchitis, including chronic 
bronchitis.  Moreover, in doing so, his smoking habit, which 
was indicated to have begun during service, was constantly 
noted.  The Board observes, though, that the examiner who 
conducted the most recent VA examination in August 1997, and 
who noted his reported his of having recurrent bronchitis and 
COPD during and since service, indicated that the physical 
examination, as well as pulmonary functions tests and chest 
X-rays, were within normal limits; he was diagnosed as having 
recurrent bronchitis and COPD by history only.  However, it 
does not appear that the examiner reviewed the veteran's 
pertinent medical records prior to preparing that report.  
Moreover, a September 1997 VA outpatient treatment record 
apparently reflects that the veteran was diagnosed as having 
"COPD/bronchitis."  In light of the foregoing, the Board 
finds that the medical evidence suggests a relationship 
between the currently claimed condition, COPD/bronchitis and 
an in-service injury (the veteran's cigarette smoking during 
service.  Hence, the Board finds that the veteran as 
submitted a well-grounded claim of entitlement to service 
connection for COPD, to include bronchitis.  See Epps, 
Savage; see also VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); 
VAOPGCPREC 2-93, 58 Fed. Reg. 42746 (1993).


ORDER

As evidence of a well-grounded claim for service connection 
for COPD, to include bronchitis, has been presented, the 
appeal is granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for COPD, to include 
bronchitis, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
additional development is warranted.  The VA's duty to assist 
requires that he be afforded a VA examination with respect to 
this disability, which takes should take into account the 
records of the veteran's prior medical history, and includes 
an opinion as to the etiology of this disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).

The Board observes that the veteran has reported receiving 
regular treatment for his respiratory problems Clarksburg, 
West Virginia, VA Medical Center (Clarksburg VAMC).  However, 
records dated subsequent to September 1997 have not been 
associated with the claims folder.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, prior to scheduling the VA examination, 
the RO must obtain these treatment records because they might 
contain diagnostic studies and other conclusions that might 
be determinative in the disposition of these claims, i.e., 
current diagnoses of COPD/bronchitis and the results of 
pulmonary function studies and/or chest X-rays that were 
performed subsequent to the August 1997 VA respiratory 
examination.

In addition, the Board notes that, although recently enacted 
legislation prohibits service connection for a disability 
first manifesting after service on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 1999), this statute applies only to claims filed 
after June 9, 1998; the veteran's claim was filed in August 
1992.  Where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the veteran's claim for service connection 
for bronchitis was received in August 1992, in adjudicating 
this claim, the RO must thus consider the law as it existed 
prior to June 9, 1998.  In any event, Section 1103, does not 
preclude service connection for disease or injury that became 
manifest during service or to the requisite degree of 
disability during any applicable presumptive period.  As 
such, if the record shows that the veteran has had a chronic 
respiratory disability manifested in and since service (or 
otherwise presumed to be related service), service connection 
is warranted, regardless of whether the disability is 
specifically shown to be related to in-service cigarette 
smoking.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
Clarksburg VAMC, dated subsequent to 
September 1997, as well as from any other 
facility or source identified by the 
veteran.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran to undergo a comprehensive VA 
respiratory examination to determine the 
current nature, etiology, and extent of 
any respiratory disability, to 
specifically include COPD or bronchitis, 
found to be present.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies, 
including PFTs, should be conducted, and 
all clinical findings should be reported 
in detail.  The examiner is requested to 
review the service medical records and 
all pertinent post-service medical 
records.  If a respiratory disability is 
diagnosed, the physician should offer an 
opinion as to whether it is at least as 
likely as not that that disability is 
related to the veteran's military 
service, to include his respiratory 
disability, diagnosed during service as 
COPD and chronic bronchitis, as well as 
to his history of cigarette smoking 
during and since service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for service connection COPD/bronchitis on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, case law, and opinions of 
the VA General Counsel, specifically to 
include that which has been cited to in 
the body of this remand.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



